Citation Nr: 1426558	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-09 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel

INTRODUCTION

The appellant served on active duty from July 1978 to November 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In August 2008, the appellant testified at a hearing before a Decision Review Officer of the RO.  A transcript of the proceeding is of record.

When this case was before the Board in December 2011 and December 2013, it was remanded for further development.

The record before the Board consists of electronic files known as VBMS and Virtual VA.


REMAND

The appellant contends that service connection is warranted for a right knee disability because her knee was injured during service.  She has provided competent and credible evidence that her knee disability began in and has continued since service.

When the case was before the Board in December 2013, the Board directed that the appellant be provided a new VA examination to determine the etiology of her right knee disability.  The examiner was instructed to presume that the appellant was a reliable historian for the purposes of the opinion.  However, while the appellant was afforded a VA examination in January 2014, the resulting opinion does not indicate that the appellant's statements, including those regarding her in-service injury and her continuity of symptomatology, were taken into account.  Therefore, another VA examination is required.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the appellant's claims.

2.  Then, the appellant should be afforded a VA examination by an examiner (other than the January 2014 examiner) with sufficient expertise to determine the nature and etiology of the appellant's right knee disability.  All pertinent evidence in VBMS and Virtual VA must be made available to and reviewed by the examiner.  The examiner should provide an opinion with respect to each right knee disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the appellant's active service.  

For the purposes of the opinion, the examiner should presume that the appellant is a reliable historian and should take into account her statements regarding her in-service injury and the continuity of her symptomatology. 

     The rationale for each opinion expressed must also be provided.  If the physician is unable to provide any required opinion, he should explain why.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should re-adjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



